On Rehearing
BRADLEY, Judge.
On application for rehearing, appellee says we erred in our decision of this case in two respects: (1) that we failed to consider appellee’s contention that appellant had not complied with Rule 1, Supreme Court Rules, i. e., appellant’s assignment of error referred to R-7 rather than to R-9 where the ruling of the trial court, the subject of this appeal, appeared in the record; and (2) that we had failed to give proper consideration to Section 19 of Act No. 40, Acts of Alabama, Special Session 1956, p. 328.
Appellee says in its application that Supreme Court Rule 1 requires that we dismiss the appeal in this case for the reason that the ruling of the.trial court appears on R-9 rather than R-7 as stated by appellant.
The one assignment of error filed by appellant reads as follows:
“1. . The Court committed error in sustaining the Appellee’s (Defendant’s) demurrers to the last amended complaint filed by the Appellant which appears at R-7.”
The original complaint of appellant consisted of two counts. A demurrer was filed to the complaint and to each count. The trial court sustained the demurrer as to Count One and overruled it as to Count Two.
On motion this order was set aside and an order entered sustaining demurrer to ■Count Two of said complaint.
Thereupon, appellant amended the complaint so that it consisted of one count. Appellee refiled its demurrer to the amended complaint and the trial court’s order sustaining the demurrer to the complaint as amended appears on R-9 and 10.
The appellant then filed a motion asking the trial court to reconsider its ruling on the demurrer, and this was overruled. This order appears on R-ll.
The appellant took a non-suit due to the adverse rulings on the pleadings and the trial court granted the non-suit on the basis of the adverse rulings on the pleadings.
The Supreme Court in Brittain v. Ingram, 282 Ala. 158, 209 So.2d 653, said:
“ * * * the Supreme Court Rules are directory and not jurisdictional and can therefore exercise its discretion in certain instances and consider some of the errors claimed by the appellant.”
Also, it said in Pruett v. State ex rel. Colbert County, 283 Ala. 33, 214 So.2d 310, that:
“ * * * As appellees point out, Supreme Court Rule 1 (Revised Rules, effective March 22, 1966, and applicable to this case) provides: ‘ * * * and each assignment shall list the page or pages of the transcript of the record on which the ruling is recorded.’ Hence, it is within the province of this Court to refuse to examine any assignment which does not comply with Supreme Court Rules. We have, however, decided to overlook this omission because of the proximity of the filing of the transcript to the effective date of the rule revision.”
We consider the discussion of the Rules by the Supreme Court in these two cases to mean that the Supreme Court has some discretion in enforcing the Rules, as demonstrated by its decision in Pruett, supra. In other words, it is not precluded from doing so, which gives it some discretion in the matter of enforcing the rules.
*277We considered the present case, so far as the Supreme Court Rules are concerned, to he one for the exercise of our discretion for the reason that it is obvious from reading the assignment of error that the appellant was complaining of the ruling on the demurrer to his amended complaint, which ruling appears on R-9 and 10, not R-7.
We consider the reference to the record page to be a typographical error. Furthermore, such error did not put us to any un■duly burdensome search for the ruling which was claimed to be erroneous.
The assignment of error questions the -ruling on the demurrer to the amended complaint. There was only one amend-ment to the complaint and the appellee refiled his demurrer to that amended complaint. It was sustained, and this is what prompted the non-suit, and the trial court .so agreed.
Since we had no difficulty in finding the •claimed error, we do not believe that the consideration of it placed us in the position of having violated the discretion reposed in us to consider such complained-of error.
The other issue raised by appellee in its rehearing application is that we failed to give proper effect to Section 19 of Act No. 40, supra.
Section 19 provides that the Court of General Sessions of Mobile County in the exercise of its civil jurisdiction shall he governed by the laws relating to justices of the peace so far as practice and procedure is concerned when applicable and when not otherwise provided by Act No. 40, supra.
Section 21 of Act No. 40, supra, provides that anyone appealing to the Circuit Court from a judgment of the Court of General Sessions shall file a bond with sureties approved by the cleric conditioned to pay the judgment and costs that may be rendered against him, except where there has been a money judgment, and then, the amount of the appeal bond shall be the amount of the judgment plus the costs of court.
It has been held that the jurisdiction of the Circuit Court in cases of appeals from justices of the peace courts is dependent on the statutes regulating such appeals. Canty v. Sims, 21 Ala.App. 469, 109 So. 373.
To perfect an appeal from the General Sessions Court, there would have to be a compliance with Section 21 of Act No. 40, supra.
It is stated in the complaint filed in the case at bar that an appeal from the garnishment judgment of the General Sessions Court was perfected to the Circuit Court. There is nothing in the record before us contradicting that allegation.
Appellee says by way of his demurrer that appellant did not allege in his complaint that he had filed a supersedeas bond. We do not see where a supersedeas bond was necessary. Section 21, supra, provides that for an appeal to be perfected from a money judgment, all that is necessary is that the appeal bond be in the amount of the judgment plus the costs of court. And it appears from the record before us that an appeal on the garnishment judgment was perfected from the General Sessions Court to the Circuit Court.
An appeal to the Circuit Court from the judgment of the General Sessions Court having been perfected, our statements relative to the effect of such an appeal in our original opinion stands.
For the reasons appearing herein, and in the original opinion, we are still of the opinion that this case must be reversed and remanded.
Opinion extended.
Application for rehearing overruled.